Exhibit 10.10

 

AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (the “Amendment”) is
entered into as of November       , 2005 (the “Amendment Date”), by and among
DynTek, Inc., a Delaware corporation (the “Company”) and the investors set forth
on Schedule 1 hereto (the “Amending Purchasers”).  Capitalized terms used herein
but not otherwise defined herein shall have the meaning ascribed to such terms
in the Registration Rights Agreement (as defined in the Recitals below).

 

RECITALS

 

A.            WHEREAS, the Company entered into that certain Registration Rights
Agreement dated as of October 15, 2004, by and among the Company and the
purchasers set forth on Schedule 1 thereto (the “Original Purchasers”) (the
“Agreement”);

 

B.            WHEREAS, Section 10 of the Registration Rights Agreement permits
the amendment of such Agreement upon the consent in writing by the Company and
each Original Purchaser;

 

C.            WHEREAS, to induce the Amending Purchasers to amend their certain
9% Senior Subordinated Convertible Notes, each dated as of October 15, 2004,
sold and issued to the respective Amending Purchasers thereof (each an “Original
Note” and collectively, the “Original Notes”), the Company has agreed,
contemporaneously with the issuance to each such Amending Purchaser of that
certain Amended and Restated 9% Senior Subordinated Convertible Note, each dated
as of an even date herewith (each an “Amended Note” and collectively, the
“Amended Notes”), to provide to the Amending Purchasers certain registration
rights, with respect to the Additional Note Shares (as defined in the Amended
Notes), under the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws;

 

D.            WHEREAS, to further induce the Amending Purchasers to enter into
the Amended Notes, the Company has agreed to amend and restate those certain
Warrants, each dated as of October 15, 2004, sold and issued to each respective
Amending Purchaser thereof (each an “Original Warrant” and collectively, the
“Original Warrants”) to reduce the exercise price and increase the number of
shares exercisable thereunder (each an “Amended Warrant” and collectively, the
“Amended Warrants”);

 

E.             WHEREAS, in connection with the issuance of the Amended Warrants,
the Company has agreed to provide to the Amending Purchasers certain
registration rights, with respect to the Additional Warrant Shares (as defined
in the Amended Warrants), under the Securities Act, and applicable state
securities laws;

 

F.             WHEREAS, the Amending Purchasers and the Company desire to
further amend the Registration Rights Agreement as more particularly set forth
in this Amendment to provide for the rights of registration with respect to the
Additional Note Shares and Additional Warrant Shares, respectively.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:

 


1.              DEFINITIONS.


 

(a)          “Additional Registrable Securities” means (i) the Additional Note
Shares and Additional Warrant Shares; (ii) securities issued or issuable upon
any stock split, stock dividend, recapitalization or similar event with respect
to such shares; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for, or in replacement of, the
securities referred to in the preceding clauses (i) and (ii).

 

(b)          “Holder or Holders” means a holder or holders of Registrable
Securities and/or Additional Registrable Securities.

 

(c)          “Additional Registration Statement” means a registration statement
or registration statements of the Company filed under the Securities Act
covering Additional Registrable Securities.

 

(c)          The definitions of Registration Statement, Registrable Securities,
Purchaser and Notes in the Agreement are, for purposes of Sections 4 through 12
of the Agreement, hereby amended to include the Additional Registration
Statement, Additional Registrable Securities, the Amending Purchasers and the
Amended Notes, respectively.

 


2.              PIGGYBACK REGISTRATION.


 


(A)            IF THE COMPANY PROPOSES TO REGISTER (INCLUDING FOR THIS PURPOSE A
REGISTRATION EFFECTED BY THE COMPANY FOR STOCKHOLDERS OTHER THAN THE HOLDERS)
ANY OF ITS STOCK UNDER THE SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING
OF SUCH SECURITIES SOLELY FOR CASH (OTHER THAN A REGISTRATION RELATING SOLELY TO
THE SALE OF SECURITIES TO PARTICIPANTS IN A COMPANY STOCK PLAN, A TRANSACTION
COVERED BY RULE 145 UNDER THE SECURITIES ACT OR A REGISTRATION RELATING SOLELY
TO EMPLOYEE BENEFIT PLANS), THE COMPANY SHALL, AT SUCH TIME, PROMPTLY GIVE EACH
HOLDER WRITTEN NOTICE OF SUCH REGISTRATION.  UPON THE WRITTEN REQUEST OF EACH
HOLDER GIVEN WITHIN TEN (10) BUSINESS DAYS AFTER MAILING OF SUCH NOTICE BY THE
COMPANY IN ACCORDANCE WITH SECTION 12 OF THE AGREEMENT, THE COMPANY SHALL,
SUBJECT TO THE PROVISIONS OF SECTION 2(B) HEREIN, USE ITS BEST EFFORTS TO CAUSE
TO BE REGISTERED UNDER THE SECURITIES ACT ALL OF THE ADDITIONAL REGISTRABLE
SECURITIES THAT EACH SUCH HOLDER HAS REQUESTED TO BE REGISTERED.


 


(B)            FOR PURPOSES OF THIS SECTION 2, IF THE REGISTRATION OF WHICH THE
COMPANY GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN
UNDERWRITING, THE COMPANY SHALL SO ADVISE THE HOLDER AS A PART OF THE WRITTEN
NOTICE GIVEN PURSUANT TO SECTION 2(A) ABOVE.  IN SUCH EVENT, THE RIGHT OF THE
HOLDER TO REGISTRATION PURSUANT TO THIS SECTION 2 SHALL BE CONDITIONED UPON SUCH
HOLDER’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF HOLDER’S
ADDITIONAL REGISTRABLE SECURITIES IN SUCH UNDERWRITING TO THE EXTENT PROVIDED
HEREIN.  THE HOLDER PROPOSING TO DISTRIBUTE ITS SECURITIES THROUGH SUCH
UNDERWRITING SHALL (TOGETHER WITH THE COMPANY AND THE OTHER HOLDERS OF
SECURITIES OF

 

2

--------------------------------------------------------------------------------


 


THE COMPANY WITH REGISTRATION RIGHTS TO PARTICIPATE THEREIN DISTRIBUTING THEIR
SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN
CUSTOMARY FORM WITH THE REPRESENTATIVE OF THE UNDERWRITER OR UNDERWRITERS
SELECTED BY THE COMPANY.   NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 2, IF THE REPRESENTATIVE OF THE UNDERWRITERS ADVISES THE COMPANY IN
WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER OF SHARES TO
BE UNDERWRITTEN, THE REPRESENTATIVE MAY (SUBJECT TO THE LIMITATIONS SET FORTH
BELOW) EXCLUDE ALL ADDITIONAL REGISTRABLE SECURITIES FROM, OR LIMIT THE NUMBER
OF ADDITIONAL REGISTRABLE SECURITIES TO BE INCLUDED IN, THE REGISTRATION AND
UNDERWRITING.  THE COMPANY SHALL SO ADVISE ALL HOLDERS OF SECURITIES REQUESTING
REGISTRATION, AND THE NUMBER OF SHARES OF SECURITIES THAT ARE ENTITLED TO BE
INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE ALLOCATED FIRST TO THE
COMPANY FOR SECURITIES BEING SOLD FOR ITS OWN ACCOUNT AND THEREAFTER TO THE
HOLDERS OF ADDITIONAL REGISTRABLE SECURITIES, PRO RATA IN ACCORDANCE WITH THE
NUMBER OF ADDITIONAL REGISTRABLE SECURITIES BENEFICIALLY OWNED BY EACH SUCH
HOLDER.  IF ANY HOLDER DOES NOT AGREE TO THE TERMS OF ANY SUCH UNDERWRITING,
SUCH HOLDER SHALL BE EXCLUDED THEREFROM BY WRITTEN NOTICE FROM THE COMPANY OR
THE UNDERWRITER.  ANY ADDITIONAL REGISTRABLE SECURITIES OR OTHER SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH
REGISTRATION.

 

3.              Mandatory Registration.

 

(a)           If at anytime on or after December 15, 2005, any Additional
Registrable Securities shall not have been registered by the Company pursuant to
Section 2 hereof, then the Holders of at least a majority of the Additional
Registrable Securities (assuming conversion of the Amended Notes and exercise of
the Amended Warrants) shall have the right by delivery of notice to the Company,
to request that the Company effect a registration on Form S-3 covering the
resale of all of the Additional Registrable Securities, in an amount sufficient
to cover the resale of all the Additional Registrable Securities, issuable upon
conversion of the Amended Notes and exercise of the Amended Warrants.  The date
on which the Company receives such notice is referred to herein as the “Demand
Date.”  In the event that Form S-3 is unavailable and/or inappropriate for such
a registration of all the Additional Registrable Securities, the Company shall
use such other form or forms as are available and appropriate for such a
registration.  The Company shall use its commercially reasonable efforts to
cause such Additional Registration Statement to be filed under the Securities
Act as promptly as practicable after receipt of notice of such demand, but in
any event prior to 30 days following the Demand Date and to cause such
Additional Registration Statement to be declared effective under the Securities
Act as promptly as practicable, but in any event prior to 90 days following the
Demand Date (the “Demand Effective Date”); provided that, if (1) the Additional
Registration Statement is not declared effective by the Demand Effective Date,
(2) the Additional Registration Statement required to be filed by the Company
pursuant to this Section 3 shall cease to be available for use by any Holder of
the Amended Note which is named therein as a selling stockholder for any reason
(including, without limitation, by reason of a stop order, a material
misstatement or omission in such Additional Registration Statement or the
information contained in such Additional Registration Statement having become
outdated), or (3) the Company fails, refuses or is otherwise unable timely to
issue, the Note Shares and/or Warrant Shares upon conversion of the Amended
Notes or upon exercise of the Amended Warrants in accordance with the terms of
thereof, respectively, or stock certificates therefor, then the Company shall
pay to each Purchaser an amount equal to one percent (1%) per 30-day period of
the purchase price paid for the Amended Notes purchased by such Amending
Purchaser.  Thereafter, for every 30 days that pass during which any of the
events described in clauses (1), (2) and (3) above occurs and is continuing (the
“Blackout Period”), the Company shall pay to each Amending Purchaser an
additional amount equal to one percent (1%) of the purchase price paid for the
Amended Notes purchased by such Amending Purchaser.  Each such payment shall be
due within five days of the end of each calendar month of the

 

3

--------------------------------------------------------------------------------


 

Blackout Period until the termination of the Blackout Period and within five
(5) days after such termination.  Such payments shall be in partial compensation
to the Amending Purchaser, and shall not constitute the Purchaser’s exclusive
remedy for such events. The Blackout Period shall terminate upon (x) the
effectiveness of the Additional Registration Statement in the case of clauses
(1) and (2) above, and (z) delivery of such shares or certificates in the case
of clause (3) above.

 

(b)           The Company shall use its best efforts to keep each Additional
Registration Statement effective (pursuant to Rule 415, if available) at all
times until such date as is the earlier of (i) the date on which all of the
Additional Registrable Securities have been sold and (ii) the date on which the
Additional Registrable Securities (in the opinion of counsel to each Purchaser
and reasonably acceptable to legal counsel for the Company) may be immediately
sold without restriction (including without limitation as to volume restrictions
by each holder thereof) without registration under the Securities Act (the “New
Registration Period”).

 

(c)           If the Additional Registrable Securities are registered for sale
under the Securities Act, the Amending Purchasers shall cease any distribution
of such shares under the Additional Registration Statement not more than once in
any 12-month period, for up to 30 days, upon the request of the Company if: (x)
such distribution would require the public disclosure of material non-public
information concerning any transaction or negotiations involving the Company or
any of its affiliates that, in the good faith judgment of the Company’s Board of
Directors, would materially interfere with such transaction or negotiations, (y)
such distribution would otherwise require premature disclosure of information
that, in the good faith judgment of the Company’s Board of Directors, would
adversely affect or otherwise be detrimental to the Company or (z) the Company
proposes to file a registration statement under the Securities Act for the
offering and sale of securities for its own account in an underwritten offering
and the managing underwriter therefor shall advise the Company in writing that
in its opinion the continued distribution of the Additional Registrable
Securities would adversely affect the offering of the securities proposed to be
registered for the account of the Company.  The Company shall promptly notify
each Amending Purchaser at such time as (i) such transactions or negotiations
have been otherwise publicly disclosed or terminated, or (ii) such non-public
information has been publicly disclosed or counsel to the Company has determined
that such disclosure is not required due to subsequent events.

 

(d)           The Company shall permit a single firm of counsel designated by
the Amending Purchasers to review such Additional Registration Statement with
respect to the Additional Registrable Securities only, and all amendments and
supplements thereto (collectively, the “Registration Documents”) a reasonable
period of time prior to their filing with the SEC, and not file (or send) any
Registration Documents in a form to which such counsel reasonably and promptly
objects.  The sections of such Additional Registration Statement covering
information with respect to the Amending Purchasers, the Amending Purchaser’s
beneficial ownership of securities of the Company or the Amending Purchasers
intended method of disposition of Additional Registrable Securities shall
conform to the information provided to the Company by each of the Amending
Purchasers.

 

4.              Obligations of the Company.  In connection with the registration
of the Additional Registrable Securities, the Company shall do each of the
following:

 

(a)            Prepare and file with the SEC the Additional Registration
Statement required by Sections 3 of this Amendment, as applicable, and such
amendments (including post-effective amendments) and supplements to the
Additional Registration Statement and the prospectus used in

 

4

--------------------------------------------------------------------------------


 

connection with the Additional Registration Statement, as may be necessary to
keep the Additional Registration Statement effective at all times during the New
Registration Period, and, during the New Registration Period, to comply with the
provisions of the Securities Act with respect to the disposition of all of the
Additional Registrable Securities until such time as all of such Additional
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Additional Registration Statement;

 

(b)            The Company shall promptly furnish, after such Additional
Registration Statement required by Sections 3 of this Amendment are prepared,
filed with the SEC, publicly disseminated and distributed and received by the
Company, to each Amending Purchaser and its legal counsel, a copy, by facsimile
or email or otherwise, of any such Additional Registration Statement, each
preliminary prospectus, each final prospectus, and all amendments and
supplements thereto and such other documents as each Amending Purchaser may
reasonably request in order to facilitate the disposition of its Additional
Registrable Securities;

 

(c)            Use commercially reasonable efforts to (i) register and qualify
the Additional Registrable Securities covered by the Additional Registration
Statement under such other securities or blue sky laws, if applicable, of such
jurisdictions as the Purchaser may reasonably request, (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the New Registration
Period, (iii) take such other actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the New
Registration Period and (iv) take all other actions necessary or advisable to
qualify the Additional Registrable Securities for sale in such jurisdictions,
except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this subsection (d) be obligated to be so
qualified, or to subject itself to taxation in any such jurisdiction, or to
consent to general service of process in any such jurisdiction;

 

(d)            List such securities on The Nasdaq National Market, or, if the
Company’s securities are not then listed on such market, then on the OTC
Electronic Bulletin Board (the “OTC BB”), and all the other national securities
exchanges on which any securities of the Company are then listed, and file any
filings required by The Nasdaq National Market or OTC BB, as applicable, or such
other securities exchanges;

 

(e)            Notify by facsimile or email each Amending Purchaser (i) when or
if the prospectus or any prospectus supplement or post-effective amendment has
been filed with the SEC, and, with respect to any Additional Registration
Statement or any post-effective amendment, when the same has been declared
effective by the SEC, (ii) of any request by the SEC for amendments or
supplements to the Additional Registration Statement or the prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Additional Registration Statement or the
initiation of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Additional Registrable Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (v) of the
happening of any event as a result of which the prospectus included in such
Additional Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing;

 

5

--------------------------------------------------------------------------------


 

(f)             If any fact contemplated by clause (v) of paragraph (e), above,
shall exist, promptly prepare a supplement or post-effective amendment to such
Additional Registration Statement or the related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchaser of the Additional Registrable
Securities, the prospectus will not contain an untrue statement of material fact
or omit to state any material fact necessary to make the statements therein not
misleading;

 

(g)            If the Company has consented to an underwritten offering and such
offering is underwritten, at the request of any Amending Purchaser, to furnish
on the effective date of the applicable Additional Registration Statement and on
the date that Additional Registrable Securities are delivered to the
underwriters for sale pursuant to such registration: (i) an opinion dated such
date of counsel representing the Company for the purposes of such registration,
addressed to the underwriters and to such Amending Purchaser, stating that such
Additional Registration Statement has become effective under the Securities Act
and that (A) to the best knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under the Securities Act and
(B) the Additional Registration Statement, the related prospectus and each
amendment or supplement thereof comply as to form in all material respects with
the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or other financial data contained
therein) and (ii) a letter dated such date from the Company’s independent public
accountants addressed to the underwriters and to such Amending Purchaser,
stating that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the Additional Registration Statement or
the prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters may reasonably request;

 

(h)            Cooperate with the Amending Purchasers to facilitate the timely
preparation and delivery of certificates for the Additional Registrable
Securities to be offered pursuant to the Additional Registration Statement and
to enable such certificates for the Additional Registrable Securities to be in
such denominations or amounts, as the case may be, as the Amending Purchaser may
reasonably request, and registered in such names as the Amending Purchasers may
request; and, within three business days after a Additional Registration
Statement which includes Additional Registrable Securities is ordered effective
by the SEC, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Additional Registrable
Securities (with copies to each Amending Purchaser) an appropriate instruction
and opinion of such counsel, satisfactory to the Company, and the Amending
Purchaser and its legal counsel;

 

(i)             Enter into customary agreements (including, in the case of an
underwritten offering, underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such Additional Registrable
Securities and in connection therewith:

 

6

--------------------------------------------------------------------------------


 

(i) make such representations and warranties to each Amending Purchaser and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

 

(ii) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with any Amending Purchaser and such
representative of such Amending Purchaser as such Amending Purchaser shall
select relating to the registration and providing for, among other things, the
appointment of such representative as agent for such Amending Purchaser for the
purpose of soliciting purchases of Additional Registrable Securities, which
agreement shall be customary in form, substance and scope and shall contain
customary representations, warranties and covenants; and

 

(iii) deliver such customary documents and certificates as may be reasonably
requested by any Amending Purchaser whose Additional Registrable Securities are
being sold or by the managing underwriters, if any.

 

(j)             The Company shall hold in confidence and not make any disclosure
of information concerning any Amending Purchaser provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws and/or the requests of any self-regulatory organizations,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Additional Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement.  The Company agrees that
it shall, upon learning that disclosure of such information concerning any
Amending Purchaser is sought in or by a court or governmental body of competent
jurisdiction, give prompt notice to such Purchaser prior to making such
disclosure, and allow such Amending Purchaser, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

5.              The terms and provisions of this Amendment are binding only on
the Amending Purchasers, and, except as specifically amended pursuant to the
terms hereof, the terms and provisions of the Registration Rights Agreement
shall remain in full force and effect.

 

6.              This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
such counterparts together shall constitute one instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Registration Rights Agreement as of the date first written above.

 

 

COMPANY

 

 

 

 

 

 

DynTek, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

AMENDING PURCHASERS

 

 

 

 

 

 

[                      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------